Title: To George Washington from Richard Chichester, 10 November 1793
From: Chichester, Richard
To: Washington, George


          
            Honod & very Dear Sir
            Newington [Va.] 10th November 1793.
          
          I’ve to Apologise for this intrusion on Your time, with an Address of So trivial A
            Nature—And make No Doubt of Your Excuse, when You hear of my Afflicted Situation—I am
            and have been for Near three Years last Past, in So low a State of health, almost daily
            Expecting the Dissolution of my body, and cannot Depart in Peace without endeavouring to
            undeceive You, and Acquit myself of the charge of Misdemeanor against
            Your Property, of Which I’m entirely inocent: And ever did most cordially despise every
            Appearance of Meaness.
          Through the Medium of Colo. Burgess Ball, I’ve lately understood that you have been
            inform’d, that I was the Person who kill’d your Tame Deer (a large black buck) about Two
            or three years ago, which hath wounded my feelings
            beyond expression, for you to Possess Such an Idea of my Principles—I Therefore take the
            liberty to Assure You of my Inocence of the charge, and Declare most Solemnly in the
            Presence of the Searcher of all hearts, before Whom I’m in daily expectation of being
            Summon’d to Render An Acct of the Deeds done in the body, that I never even Saw a Deer
            of that description Since my Existance in the World, Nor Did I ever directly or
            Indirectly, to my knowledge, Injure my Neighbour, or Any Person Whatever, in Any Such
            like Respect—Truly I Should view Any Person of that conduct, in the light of a thief and
            a Rober. The colour of Such a Deer would ever be a Sure Defence against a Shott from
            myself or Any of my family.
          A certain Charles Dodson, a Tenant on Ravensworth, was the Person that kill’d your
            black buck, at least he told me himself that he kill’d a large Deer of that Colour Just
            about the time I heard of the Loss of Yours—It was without doubt Judg’d by the
            Neighbourhood, and himself, to be Your Deer, as the Colour prov’d him Not a Native of
            this Country, And we All had heard of Your Receiving Such Deer.
          As Soon as I Recd Mr Dodsons Information as Above, I gave Major George Washington a
            State of the case in Writing, And did not Suppose there was A Person in the World
            capable of giving you Such an Information Against me, without Any foundation—However, my
            trust is, that Your Acquaintance with my General Character for Almost Thirty Years last
            Past, Will induce you to give credit to my Solemn Declaration of Inocence at this late
            Period of my life—Which will Add much to the Satisfaction and Peace of Mind of One Who
            ever did, and I hope ever Shall during life, Revere Your Name And Person, As a fellow
            Citizen, And An Instrument in the hands of Divine Providence in Establishing the happy
            Independence of America.
          Tho’ I never expect the happiness of Seeing You Again on the Stage of Action, Your
            Prosperity and happiness in time And through Eternity will ever be
            Remember’d at the throne of Grace by Dr Sir Yr Most Obt & very H. Servant
          
            Richard Chichester
          
        